Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No. 333-42628, effective July 31, 2000, and Registration Statement on Form S-8 No. 333-151782, effective June 19, 2008, of Capital Bank Corporation of our report dated June 29, 2011 relating to the financial statements and supplemental schedule of Capital Bank 401(k) Retirement Plan, which appears in this Form 11-K. /s/ PricewaterhouseCoopers LLP Miami, Florida June 29, 2011
